Citation Nr: 1137050	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  09-48 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD), to include consideration of entitlement to a finding of total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from June 1963 to November 1977.  He is a Vietnam veteran who earned the Combat Action Ribbon.

This matter is before the Board of Veterans' Appeals (Board) from a February 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In May 2011, the Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge.  During the hearing, the Veteran submitted additional evidence along with a waiver of initial RO consideration.  A transcript of the hearing is associated with the claims folder. 

A claim for increased evaluation includes a claim for entitlement to a finding of total disability based on individual unemployability (TDIU), where the file includes evidence of unemployment.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The issue has therefore been recharacterized to reflect the extent of the issue and the Veteran's allegations.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

VA y has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  For relevant records in the possession of a Federal agency, efforts are required until the records are obtained or the records can be certified to be unavailable or nonexistent.

The Veteran has indicated that he is, or was, in receipt of disability payments from the Social Security Administration (SSA).  During a July 2008 intake interview with the local Vet Center, the Veteran reported such.  There is no indication that VA has attempted to obtain these records up to this point.  These records contain information regarding the Veteran's ability to work and the impact of his disabilities, both service connected and nonservice connected, on his occupational capacity.  Without definite knowledge regarding their contents, VA cannot determine that the SSA records are not relevant, and remand is required to obtain them.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Further, the Veteran has not undergone a complete VA examination since January 2009, a period of more than two years.  Updated findings regarding the Veteran's PTSD symptomatology would be helpful to adjudication.  In light of the inference of a TDIU claim under current case law, findings regarding his occupational functioning are also required on remand.

Finally, the Veteran reports ongoing treatment at the VA medical center (VAMC) in Austin, Texas.  Complete treatment records should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated treatment records from VAMC Austin and any associated clinic, as well as any other VA facility identified in the record or by the Veteran, from July 2010 to the present.

2.  Contact SSA and obtain a copy of the decision granting entitlement to benefits, as well as copies all records associated with such decision.

3.  After completing the above, schedule the Veteran for a VA PTSD review examination.  The examiner should describe in detail the current symptomatology associated with PTSD.  The impact of PTSD on occupational and social functioning should be specifically commented on.

4.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


